UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-20428




         UNITED STATES SECURITIES AND EXCHANGE COMMISSION

                                                Plaintiff - Appellee


                               VERSUS


                          PARVIN G. GIDVANI


                                                Defendant - Appellant



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                       USDC No. H-00-CV-1013
                            May 15, 2002



Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges

PER CURIAM:*

      AFFIRMED.   See 5th Circ. Loc. R. 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.